
	
		V
		111th CONGRESS
		1st Session
		H. R. 3111
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Corrine Brown of
			 Florida introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Walter Enrique Lara.
	
	
		1.Permanent resident status for
			 Walter Enrique Lara
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Walter Enrique Lara shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusIf Walter Enrique Lara
			 enters the United States before the filing deadline specified in subsection
			 (c), he shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Walter Enrique
			 Lara, the Secretary of State shall instruct the proper officer to reduce by 1,
			 during the current or next following fiscal year, the total number of immigrant
			 visas that are made available to natives of the country of the aliens’ birth
			 under section 203(a) of the Immigration and Nationality Act or, if applicable,
			 the total number of immigrant visas that are made available to natives of the
			 country of the alien’s birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Walter Enrique Lara shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality
			 Act.
			
